 CARPENTERS (PRATE INSTALLATIONS
, INC
.) 543
Chicago and Northeast Illinois District Council of 
Carpenters 
and Prate Installations, Inc. and 
United Union of Roofers
, Waterproofers, and 
Allied Workers, Local 11.  
Case 13ŒCDŒ664
 March 31, 2004 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER 
 This is a work jurisdiction dispute proceeding under 
Section 10(k) of the Act.  The charge was filed on Sep-
tember 24, 2002,
1 by Prate Installations, Inc. (Prate or the Employer), alleging that the Respondent, Chicago 

and Northeast Illinois District Council of Carpenters 
(Carpenters) violated Section 8(b)(4)(D) of the National 
Labor Relations Act by engaging in proscribed activity 

with an object of forcing th
e Employer to assign certain 
work to employees it represents rather than to employees 

represented by the United Union of Roofers, Water-

proofers and Allied Workers, Local 11 (Roofers).  The 
hearing was held on October 17 and 18 before Hearing 
Officer Christopher Lee and on November 6, 7, and 18 
through 22, before Hearing Officer William M. Belkov. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officers™ rulings, find-
ing them free from prejudicial error.  On the entire re-

cord, the Board makes th
e following findings. 
I.  JURISDICTION
 The Employer, whose principal place of business is 
Wauconda, Illinois, is engaged in the installation of roof-

ing, exterior sheet metal, building insulation, siding, and 
gutters.  The parties stipulate, and we find, that the Em-
ployer is engaged in commerce within the meaning of 
Section 2(6) and (7) of the Act and that the Carpenters 
and Roofers are labor organi
zations within the meaning 
of Section 2(5) of the Act. 
II.  THE DISPUTE
 A.  Background and Facts of Dispute 
Since the early 1980s, the Employer has been signa-
tory to consent agreements with the Carpenters and 

Roofers.  For most of this time, the Employer assigned 

all types of roofing work, including new installation, 
tear-off and reroofing
2 of asphalt shingles, cedar, and 
                                                          
                                                           
1 Except where specifically indicated, all dates refer to 2002. 
2 ﬁTear-off workﬂ is defined as the removal of existing roofing mate-
rials down to the roofing decking a
nd the application of new roofing 
materials on any roofing surface.  ﬁRe-roofing workﬂ is described as the 
application of a new roof over an ex
isting roof.  According to the Roof-
ers, neither work is lim
ited to steep-sloped roofs. 
slate on steep slope roofs, and all work on flat roofs to 
employees represented by the Roofers.  The Employer™s 
Carpenter-represented employees were primarily em-
ployed on new residential construction installing asphalt 

shingles and cedar shakes on 
steeply sloped roofs.  How-
ever, occasionally the Employer used composite crews of 

Roofers and Carpenters represented employees to per-

form the shingling and tear-off work at various sites 
throughout Illinois and southern Wisconsin.
 In 2000, the Carpenters™ Trust Funds conducted an au-
dit of the Employer™s records regarding the Employer™s 

contractual payment of contributions to the Trust Funds 
for each Carpenter-represented employee.  A controversy 
arose between the parties rega
rding the accuracy of the 
audit and the amount owed by the Employer.  On Octo-

ber 19, 2001, the Trust Funds sued the Employer in Fed-
eral district court claiming a de
linquency of $2.5 million.  
While the suit was pending, in March 2002, the Carpen-
ters struck the Employer and picketed all of its jobsites.  
The strike lasted for 4 months and resulted in the Em-
ployer™s losing a significant amount of business and lay-

ing off approximately 50 percent of its employees.  In 
July, the Employer filed a countersuit against the Trust 
Funds and a suit against the Carpenters.  As a result, the 

Trust Funds and the Employer entered into settlement 
negotiations, during which the Trust Funds demanded 
that the Employer assign all 
shingling and tear-off work 
exclusively to the Carpenters
.  The Employer refused, 
but ultimately, as a part of the settlement agreement, 

agreed to assign its tear-off
 work exclusively to the Car-
penters.  On July 15, the Court approved the parties™ set-
tlement agreement, and the strike and picketing by the 
Carpenters ceased immediately. 
Soon after the strike and picketing ceased, the Em-
ployer™s employees began to complain of harassment by 

Carpenters™ representatives who showed up at its various 
jobsites.  The harassment assertedly included verbal 
abuse, false and derogatory statements about the Em-

ployer, and statements to the 
effect that the Carpenters 
were going to put the Employer out of business.  Em-

ployees represented by the Roofers were singled out and 

confronted by the Carpenters™ representative who de-
manded that they stop their work and show their union 
identification. 
On August 8, the Employe
r™s owner, Michael Prate, 
met with Carpenters™ President Earl Oliver, who claimed 

the work in dispute as the exclusive jurisdiction of the 

Carpenters and told Prate that the Employer was not to 
deal with the Roofers.
3  Oliver also accused the Em-
 3 As noted below, the work in dispute is shingling work at eight 
sites. 341 NLRB No. 73 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 544 
ployer of cheating and not abiding by the terms of the 
settlement agreement. 
On September 17, the Carpenters filed an unfair labor 
practice charge against the Employer that alleged a re-

fusal to supply informationŠthe names of seven em-
ployees who were working at one of the Employer™s job-
sites on August 30Šin violation of Section 8(a)(5).  On 

September 24, the Carpenters went on strike and began 
picketing six to eight of the Employer™s different jobsites 
each day.  The picketing ceased after 2 days when the 

Employer filed the inst
ant 8(b)(4)(D) charge. 
Subsequently, in a meeting on October 9, Carpenters™ 
President Oliver again claimed the disputed work and 
accused Employer owner Prat
e of violating the settle-
ment agreement by assigning employees represented by 
the Roofers to do shingling work, thus implicitly con-
tending that the Carpenters had exclusive jurisdiction 
over the work in dispute. 
B. Work in Dispute 
As described in the notice of hearing, the work in dis-
pute is shingling workŠthe installing of underlayment, 

shingles, and ice and watershieldsŠat eight specified 
new construction sites: 
Lakemoor Farms at Route 12 and Route 120, Lake-
moor, Illinois; The Lindens at Route 88 and Orchard 
Road, Algonquin, Illinois; Algonquin Lakes at Route 
62 and Sand Bloom, Algonquin, Illinois; Natures 

Pointe at Waterford and Caredon, Aurora, Illinois; 
Pheasant Ridge at Drauden Road and Theodore, Joliet, 
Illinois; Ashcroft at Route 25 and Plainfield Road, 

Oswego, Illinois; Windsor Pointe at Route 56 and Ga-
lena Road, Sugar Grove, Illinois; and Farmington 
Lakes at Route 30 and Route 34, Oswego, Illinois. 
C. Contentions of the Parties 
The Employer and the Roofer
s contend that there is reasonable cause to believe th
at the Carpenters violated 
Section 8(b)(4)(D) of the Act 
and that there is no agreed-
on voluntary method of resolution to which all parties to 

this dispute are bound.  Th
ey contend that the Board must therefore make a determin
ation of the merits of the 
dispute.  Both the Employer and the Roofers contend that 

the disputed work should be awarded to employees rep-
resented by the Roofers, based on the Employer™s collec-
tive-bargaining agreement w
ith the Roofers, the Em-
ployer™s preference, area 
practice, economy and effi-
ciency of operations, and skills and training.  The Em-
ployer further contends that the Carpenters™ persistent 

efforts to have the disputed 
work assigned exclusively to 
the Carpenters, suggest that di
sputes are likely to reoccur 
wherever the Employer works.
  Therefore, the Employer 

contends that a broad award is warranted. 
The Carpenters contends that the dispute involves a 
work preservation issue and does not fall within the 
scope of Section 10(k) of the Act.  It also argues that the 
Trust Fund litigation and strike were merely to collect 

the Employer™s delinquent fund contributions.  The Car-
penters further contends that the 2-day strike in Septem-
ber was a lawful unfair labor practice strike because the 

Employer refused to identify the employees who were 
performing shingling and tear-off work at a jobsite in 
Wauconda, Illinois.  This work, the Carpenters claims, 

falls within its exclusive jurisdiction. 
Finally, the Carpenters assert
s that the work in dispute 
should be awarded to employees it represents based on 
industry practice; the Employ
er™s past practice; safety, 
skill, and efficiency; and its collective-bargaining agree-
ment, which contains a description of shingling work. 
D.  Applicability of the Statute 
Before the Board can proceed with a determination of 
a dispute under Section 10(k) of the Act, it must be satis-
fied that: (1) there are compe
ting claims for the work; (2) 
there is reasonable cause to believe that Section 

8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 
dispute. 
We find that there are comp
eting claims for the work.  
The parties stipulated that 
both the Carpenters and Roof-
ers have claimed the work in dispute, and the record 

shows that they both continue to do so.
4We reject the Carpenters™ contention that this is a work 
preservation dispute that does not fall within the scope of 

Section 10(k) of the Act.  It is well established that for 
such a work preservation defe
nse to prevail, the Carpen-
ters must show that the employees it represents have pre-

viously performed the work in dispute 
and that it is not 
attempting to expand its work jurisdiction.  
Stage Em-
ployees IATSE Local 39 (
Shepard Exposition Service)
, 337 NLRB 721, 723 (2002).  The Carpenters have failed 
to make the latter showing. 
 The record reveals that Roofers-represented employees have performed the work 
in dispute, i.e., the installation of shingles, underlayment, 
and ice and water shields.  The record also establishes 

that Carpenters-represented employees have performed at 
least that part of the disputed work consisting of the in-
stallation of asphalt shingles and cedar shakes.  Although 

the record does not specifically address whether the Em-
ployer has likewise assigned underlayment and ice and 
                                                          
 4 We do not rely on the testimony 
regarding the settlement negotia-
tions to prove that the Carpenters claimed the disputed work, nor do we 
rely on the settlement agreement in 
finding reasonable cause to believe 
that the Carpenters violated Sec. 
8(b)(4)(D).  We therefore find it un-
necessary to reach the merits of th
e Carpenters™ motion to strike the 
testimony regarding the settlement negotiations. 
    CARPENTERS (PRATT INSTALLATIONS
, INC
.) 545
                                                           
water shield work to Carpenters-represented employees, 
no one contends that it has not.  Instead, the more general 

testimony is that the Employer has variously assigned 
shingling work to crews of Roofers-represented employ-
ees, to crews of Carpenters-represented employees, and 

to composite crews.  Thus, even assuming that Carpen-
ters-represented employees have performed all aspects of 
the work in dispute, they have never performed it exclu-

sively. The dispute arose when the Carpenters claimed 
all
 of the disputed work, including that previously per-
formed by employees represented by the Roofers.  As 
such, the Carpenters™ objective 
here was not that of work 
preservation
, but of work 
acquisition
.  Stage Employees 
IATSE Local 39, 
supra at 723.  
We also find reasonable cause
 to believe that a viola-
tion of Section 8(b)(4)(D) has occurred.  Thus, the record 
establishes that the Carpenters, after filing an unfair labor 
practice charge, engaged in a 2-day strike with picketing 
against the Employer at six to eight different jobsites 

each day where the Employer™s Roofers-represented em-
ployees were primarily performing the work in dispute. 
The Carpenters asserts that the picketing of the job-
sites, as the Carpenters™ picket signs indicated, was be-

cause of the Employer™s alleged unfair labor practice.  
But even assuming that the picketing had a lawful objec-

tive, it is well settled that a union may violate Section 
8(b)(4)(D) if one object of the conduct is prohibited. 
Electrical Workers Local 134 (Pepper Construction),
 339 NLRB 123, 124 (2003).   We find that 
an object of 
the Carpenters™ picketing was to obtain exclusively the 

disputed work that was being performed by employees 
represented by the Roofers.  Thus, the picketing took 
place precisely at those jobsit
es at which the Employer 
was employing Roofers-represented employees.  More-
over, Michael Prate testified that on August 8, Carpen-
ters™ President Oliver made another demand for the work 

in dispute and demanded that Prate not deal with the 
Roofers.  Prate also testifie
d that on October 9, Oliver 
claimed that the Employer™s use of Roofers-represented 

employees to perform the work in dispute violated the 
settlement agreement.  On both occasions, Oliver as-
serted, either explicitly or implicitly, that the Carpenters 

had exclusive jurisdiction over the disputed work.  These 
demands and assertions, coming so close in time to the 
September picketing, further 
indicate that the picketing 
had a jurisdictional object.  
Finally, as stipulated by the parties, no method for the 
voluntary adjustment of the dispute has been agreed on.  
Accordingly, we find that the dispute is properly before 

the Board for determination.
5E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors.  NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting)
, 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 
particular case.  
Machinists Lodge 1743 (J. A. Jones 
Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certifications and coll
ective-bargaining agreements 
The parties stipulated that th
ere are no Board orders or 
certifications determining the collective-bargaining rep-
resentative of the employees performing the work in dis-
pute.  The Employer has been signatory for approxi-

mately 20 years to consent ag
reements with the Roofers 
and Carpenters. The only roofing work covered by the 

Carpenters™ agreement refers to the installation of new 

shingles and related tasks.  The Roofers™ agreement cov-
ers a greater number of roofing services, including the 
work in dispute.  However, because there is some over-
lap of the identified shingling tasks, including at least 
part of the work in dispute, this factor does not favor 
either group of employees. 
2.  Employer assignment and preference 
The Employer currently assigns the disputed work to 
its employees represented by the Roofers and prefers that 
the work in dispute continue to be performed by them.  
This factor accordingly favors awarding the disputed 

work to employees represented by the Roofers. 
3.  Employer past practice 
Until recently, the Employer™s historic practice has 
been to sometimes use composite crews of Carpenters 
and Roofers and other times to use crews of either Roof-
ers or Carpenters to perform the disputed work.  We find 

that this factor does not favor 
an award to either group of 
employees. 
4.  Area and industry practice 
The record evidence does no
t indicate the area and in-
dustry practice of assigning work similar to that in dis-

pute.  Accordingly, we find that this factor does not favor 

an award to either group of employees. 
 5 We therefore deny the Carpenters
™ motion to squash the notice of 
hearing. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 546 
5.  Relative skills and training 
Both unions offer training programs applying to the 
skills necessary to perform th
e disputed work.  The re-
cord shows that the Roofers™
 apprenticeship training pro-
gram is a 4-year program that
 covers all aspects of roof-
ing including shingling and the various roofing products, 
materials, and systems.  The Carpenters™ program, how-

ever, only provides brief trai
ning on how to shingle as-
phalt and cedar shakes and shingles.  Accordingly, this 

factor favors awarding the wo
rk in dispute to employees 

represented by the Roofers. 
6.  Economy and efficiency of operations 
The Employer and the Roofers also assert that using 
Roofers to perform the disput
ed work is more economi-
cal and efficient than using Carpenters because the Roof-

ers alone can do the entire 
job from start to finish.
6  Fur-
ther, the Employer and the Roofers contend that because 

roofers can perform all aspects of roofing services, they 

are less affected by rain and bad weather when working 
on combination roofs.  The Employer further asserts that 
being able to assign the work in dispute to roofers has a 

positive effect on both its work scheduling and project 
costs because the Roofers have
 a larger pool of qualified 
roofers to draw from and it is easier to obtain highly 
qualified roofers immediately from the Roofers.  In con-
trast, the Carpenters have a limited number of carpenters 
who can perform shingling work and they are not always 
readily available.  Also, the Carpenters™ apprenticeship 
program requires apprentices to attend during the work-
day, which interferes with work scheduling and produc-

tion.  By contrast, the Roofers-represented employees 
attend their apprenticeship training on the weekends and 
at night, and thus do not have to miss work in order to 
attend training classes.  We find that this factor favors 
awarding the disputed work 
to the employees represented 

by the Roofers. 
Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by the Roofers are entitled to 
perform the work in dispute.  We reach this conclusion 
relying on the Employer™s pr
eference, economy and effi-
ciency of operations, and skills and training.  In making 
this determination, we are awarding the work to employ-
ees represented by the Roofers, not to that Union or its 

members.
7                                                          
                                                                                             
6 The Employer and Roofers also argue that in some situations even 
with a composite crew, the carpenters would be idle while the roofers 
performed certain roofing tasks, pa
rticularly on combination flat and 
steeply sloping roofs. 
7 This award does not affect the reroofing and tear-off work, which 
the Employer has traditionally performed at times with composite 
Scope of the Award 
The Employer has requested that the Board issue a 
broad award that encompasses 
the geographical areas in 
which the Employer performs roofing services.  We find 
no merit in that request. 
Normally, 10(k) awards are limited to the jobsites 
where the unlawful 8(b)(4)(D) conduct occurred or was 

threatened.  
Electrical Workers Local 363 (U.S. Informa-
tion Systems)
, 326 NLRB 1382, 1385 (1998).  There are 
two prerequisites for a broade
r award: (1) evidence that 
the disputed work has been a continuous source of con-
troversy in the relevant ge
ographic area and that similar 
disputes may recur; and (2
) evidence demonstrating the 
offending union™s proclivity to engage in further unlaw-
ful conduct in order to obtain work similar to that in dis-
pute. Id.  See also 
Electrical Workers Lo
cal 98 (Swartley 
Bros. Engineers)
, 337 NLRB 1270, 1272Œ1273 fn. 7 
(2002); 
Operating Engineers Local 150 (Foley Construc-
tion)
, 316 NLRB 360, 363 (1995).  Here, while the dis-
pute covered six to eight of the Employer™s jobsites, it is 
the first substantiated controversy arising over the dis-

puted work.  Thus, the record
 does not indicate that the 
disputed work has been a continuous source of contro-
versy and will continue to be so.  Nor is there evidence 

that the Carpenters Union is likely to engage in unlawful 
conduct at future jobsites in pursuit of work similar to 
that in dispute.  Accordingly, the award is limited to the 

at the jobsites that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1.  Employees of Prate Installations, Inc. represented 
by United Union of Roofers,
 Waterproofers, and Allied 
Workers, Local 11 are entitled to perform shingling 

workŠthe installing of underlayment, shingles, and ice 

and watershieldsŠat new construction sites located at: 
Lakemoor Farms at Route 12 and Route 120, Lake-

moor, Illinois; The Lindens at Route 88 and Orchard 

Road, Algonquin, Illinois; Algonquin Lakes at Route 
62 and Sand Bloom, Algonquin, Illinois; Natures 
Pointe at Waterford and Caredon, Aurora, Illinois; 

Pheasant Ridge at Drauden Road and Theodore, Joliet, 
Illinois; Ashcroft at Route 25 and Plainfield Road, 
Oswego, Illinois; Windsor Pointe at Route 56 and Ga-

lena Road, Sugar Grove, Illinois; and Farmington 
Lakes at Route 30 and Route 34, Oswego, Illinois. 
 crews and is not in dispute.  Nor is 
it intended to take away the tear-off 
work that the Employer has agreed 
to assign exclusively to the Carpen-ters pursuant to the Employer™s and Trust Funds™ settlement agreement. 
    CARPENTERS (PRATT INSTALLATIONS
, INC
.) 547
 2.  Chicago and Northeast I
llinois District Council of 
Carpenters is not entitled by means proscribed by Section 
8(b)(4)(D) of the Act to forc
e Prate Installations, Inc., to assign the disputed work to employees represented by it. 
3.  Within 14 days from this date, Chicago and North-
east Illinois District Council of Carpenters shall notify 
the Regional Director for Region 13 in writing whether it 

will refrain from forcing the Employer by means pro-

scribed by Section 8(b)(4)(D), to assign the disputed 
work in a manner inconsistent
 with this determination. 
   